                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


DEQUARIUS D. FITZPATRICK,

                       Plaintiff,

               v.                                             Case No. 20-C-1177

CO FRUEHBRODT, et al.,

                       Defendants.


                                     DECISION AND ORDER


       Plaintiff Dequarius D. Fitzpatrick, who is currently serving a state prison sentence at Green

Bay Correctional Institution (GBCI), filed this pro se action pursuant to 42 U.S.C. § 1983, alleging

that GBCI Correctional Officers (COs) Fruehbrodt and Heffernan subjected him to excessive force

in violation of his constitutional rights during his confinement. Presently before the court is the

defendants’ motion for summary judgment on exhaustion grounds. For the reasons that follow,

the defendants’ motion will be granted and the case is dismissed without prejudice.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). In evaluating each party’s motion, the court must “construe all inferences

in favor of the party against whom the motion under consideration is made.” Metro. Life Ins. Co.

v. Johnson, 297 F.3d 558, 561–62 (7th Cir. 2002) (quoting Hendricks-Robinson v. Excel Corp.,

154 F.3d 685, 692 (7th Cir. 1998)). The party opposing the motion for summary judgment must

“submit evidentiary materials that set forth specific facts showing that there is a genuine issue for




         Case 1:20-cv-01177-WCG Filed 09/29/20 Page 1 of 5 Document 22
trial.” Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). Summary

judgment is properly entered against a party “who fails to make a showing sufficient to establish

the existence of an element essential to the party’s case, and on which that party will bear the

burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                         BACKGROUND

       Plaintiff Fitzpatrick was, at all times relevant to this action, serving a sentence at GCBI.

According to the complaint, Fitzpatrick was put on constant observation on July 8, 2018, after he

injured himself by cutting his own arm. Compl., Dkt. No. 1, ¶ 11. Constant observation involves

constant line-of-sight monitoring for inmates that are considered imminently suicidal or likely to

inflict harm on themselves. Id., ¶ 10. CO Heffernan was assigned to monitor Fitzpatrick. Id.,

¶ 11. The complaint alleges that although CO Fruehbrodt was not assigned to monitor Fitzpatrick,

Fruehbrodt would occasionally join Heffernan in front of Fitzpatrick’s cell and taunt Fitzpatrick,

calling him “pussy” and “little bitch.” Id., ¶ 12. On July 9, 2018, Fitzpatrick claims that he and

both defendants engaged in a verbal exchange during which Heffernan told Fitzpatrick that, “You

look like an animal and since you’re acting like an animal, I’m going to treat you like one.” Id.,

¶¶ 13, 14; see also Davidson Decl., Dkt. 13-2, at 8. Fruehbrodt then yelled at Fitzpatrick to stop

harming himself, to which Fitzpatrick responded that he was not doing anything. Id., ¶ 15. Despite

Fitzpatrick’s protests, Heffernan proceeded to spray an incapacitating agent into Fitzpatrick’s cell.

Id., ¶¶ 15, 16. The spray caused Fitzpatrick to struggle to breathe and caused a burning sensation

that lasted for several hours. Id., ¶ 16. Fitzpatrick was then taken out of his cell to allow it to be

cleaned, and he was later returned to his cell naked. Id., ¶ 17.

       Fitzpatrick filed a complaint about the incident on August 16, 2018, 23 days after the

incident in question. Dkt. No. 13-2, at 8. The institution complaint examiner (ICE) rejected the



                                                  2

         Case 1:20-cv-01177-WCG Filed 09/29/20 Page 2 of 5 Document 22
complaint as untimely under Wisconsin Administrative Code § DOC 310.07(2), noting

specifically that Fitzpatrick made “no claim for acceptance of this untimely filed complaint for

good cause” and offered no evidence or proof “that would show how this inmate was denied the

use of or inhibited in any way from using the CRS since the date of the occurrence.” Id., at 2.

Fitzpatrick appealed the rejection on August 28, acknowledging that the complaint was untimely,

but giving no reason for its delay. “Even though I did not file my complaint in a timely manner,”

Fitzpatrick wrote, “the issue at hand is serious and should be addressed.” Id., at 10. The warden

affirmed the ICE’s decision on the same day. Id., at 5.

                                           ANALYSIS

       The Prison Litigation Reform Act (PLRA) provides that a prisoner cannot assert a cause

of action under federal law “until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 93 (2006) (holding that the PLRA

requires proper exhaustion of administrative remedies). Exhaustion requires that a prisoner

comply with the rules applicable to the grievance process at the inmate’s institution. Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). A plaintiff’s failure to properly exhaust each

step of the process constitutes a failure to exhaust available administrative remedies. Id. The

exhaustion requirement “applies to all inmate suits about prison life, whether they involve general

circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 526, 532 (2002). The purpose of § 1997e(a) is to “permit the

prison’s administrative process to run its course before litigation begins.” Dole v. Chandler, 438

F.3d 804, 809 (7th Cir. 2006) (quoting Cannon v. Washington, 418 F.3d 714, 719 (7th Cir. 2005));

see also Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).




                                                3

         Case 1:20-cv-01177-WCG Filed 09/29/20 Page 3 of 5 Document 22
       Wisconsin has implemented the Inmate Complaint Review System (ICRS) under which

inmate grievances concerning prison conditions or the actions of prison officials are “expeditiously

raised, investigated, and decided.” Wis. Admin. Code § DOC 310.01. Under the ICRS, an inmate

must file a complaint with the institutional complaint examiner (ICE) within 14 calendar days after

the events giving rise to the complaint occur, unless good cause exists to excuse a delay. Id. § DOC

310.07(2). “An inmate shall request to file a late complaint in the written complaint and explicitly

provide the reason for the late filing.” Id.

       Fitzpatrick’s initial complaint was rejected as untimely because it was filed more than 14

days after the incident. Dkt. No. 13, ¶ 9. Fitzpatrick does not dispute that his complaint was filed

late. Although Fitzpatrick now contends that the delay was due to an inmate restriction (Dkt. No.

15, at 2), neither his original complaint, nor his appeal, offered any justification or “good cause”

for the untimeliness. Instead, Fitzpatrick merely said in his appeal that his claim was serious. Id.;

see also Dkt. No. 13-2, at 2, 6. This is despite the fact that the ICE’s initial rejection of the

complaint noted that a review of Fitzpatrick’s status between July 6, 2018, and August 21, 2018,

indicates he was not in any status or on any restrictions that prevented him from filing his

complaint in a timely manner. Id. at 6.

       Having failed to offer good cause for the untimely filing of his inmate complaint at the

time it was rejected, Fitzpatrick cannot claim good cause now. His failure to assert good cause

before the ICE constitutes a waiver of any such claim. His inmate complaint was therefore

properly rejected, and as a result, he failed to exhaust his administrative remedies. See Conyers v.

Abitz, 416 F.3d 580, 584 (7th Cir. 2005) (holding that “a prison grievance rejected solely on the

basis of untimeliness will not fulfill the exhaustion requirement”); see also Pozo, 286 F.3d at 1023




                                                 4

         Case 1:20-cv-01177-WCG Filed 09/29/20 Page 4 of 5 Document 22
(“unless the prisoner completes the administrative process by following the rules the state has

established for that process, exhaustion has not occurred”).

       Because he failed to properly exhaust his administrative remedies, Fitzpatrick’s federal

lawsuit against COs Fruehbrodt and Heffernan must be dismissed. The defendants’ motion for

summary judgment (Dkt. No. 10) is therefore GRANTED. The Clerk is directed to enter judgment

dismissing all claims against the defendants.

       SO ORDERED at Green Bay, Wisconsin this 29th day of September, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach
                                                     United States District Judge




                                                 5

         Case 1:20-cv-01177-WCG Filed 09/29/20 Page 5 of 5 Document 22
